IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,               : No. 107 MM 2018
                                             :
                     Respondent              :
                                             :
                                             :
              v.                             :
                                             :
                                             :
 RAMSEY WESLEY RANDALL,                      :
                                             :
                     Petitioner              :


                                       ORDER



PER CURIAM

      AND NOW, this 4th day of September, 2018, the Application for Leave to File

Original Process is GRANTED, and the Application for Oral Argument, the Application for

Bail, and the Petition for Writ of Habeas Corpus are DENIED.